--------------------------------------------------------------------------------




Exhibit 10.25




April 26, 2006










Re:         Notice of Award under Anheuser-Busch Companies, Inc.
2006 Restricted Stock Plan for Non-Employee Directors
 
Dear [Name of Director]:
 
Under the terms of the Company’s 2006 Restricted Stock Plan for Non-Employee
Directors, you have been awarded the following shares of Restricted Stock:


 
Restricted Stock Awarded
500 shares
Award Date
April 26, 2006
Vesting Schedule (dates when Restricted Stock becomes non-forfeitable and freely
transferable)
167 on date of 2007 Annual Meeting
167 on date of 2008 Annual Meeting
166 on date of 2009 Annual Meeting
 



These shares of Restricted Stock are subject to the terms and conditions
provided in the Plan. A copy of the Plan and an Information Memorandum are
enclosed. Please read these documents carefully.
 
By signing and returning this Award Letter to me, you acknowledge and agree (i)
to be bound by all of the terms, provisions and limitations of the Plan, (ii)
that you appoint Mellon Investor Services, LLC as agent for the purpose of
receiving the Restricted Stock awarded to you, (iii) that you direct Mellon to
hold the Restricted Stock in book entry form under the terms and conditions of
the Plan, (iv) that the transfer of the Restricted Stock to Mellon constitutes
the legal equivalent of delivery to you, and (v) that Mellon shall be empowered
to take any action necessary to retransfer to the Company any shares of
forfeited Restricted Stock pursuant to the terms of the Plan.
 
My office will keep track of the Restricted Stock awarded to you under the Plan.
As soon as practicable after the lapse of restrictions set forth in the Plan
(and subject to applicable tax withholding, if any), we will send the
certificates for the unrestricted shares to you.
 


 

 


--------------------------------------------------------------------------------



If you need information about the shares of Restricted Stock, or if you need
additional copies of the Plan, the Information Memorandum, or other documents,
please contact my office at (314) 577-3314.
 
Very truly yours,
 














Acknowledged and Agreed:




_______________________________




Date:______________________________










Enclosures
 
 
 

--------------------------------------------------------------------------------


 


INFORMATION MEMORANDUM                                                    April
26, 2006


    [ablogo.jpg]     ANHEUSER-BUSCH COMPANIES






2006 Restricted Stock Plan for Non-Employee Directors

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS

 
Definitions of Terms
2
The Plan
2
General Information
2
Administration
3
Numerical Award Limits
3
Terms of Restricted Stock and Restricted Stock Units
3
Vesting of Awards
4
Effect if You Cease to be a Non-Employee Director - Forfeiture
5
Federal Income Tax Consequences
5
General
5
Parachute Payments
6  Reporting Requirements and Restrictions on Sales and Purchases 6  Additional
Restrictions on Sales 7

 
 
 

--------------------------------------------------------------------------------



We are providing this Information Memorandum, including any appendices, to all
Non-Employee Directors who receive Awards under the Plan. This Information
Memorandum helps explain what the Awards are, how they work, and what
limitations and restrictions are imposed on them. The information in this
Information Memorandum is only a summary, and not a complete recitation, of
those provisions of the Plan which are important to you as a recipient of
Awards. You should read the entire Plan to understand all of its provisions. If
any of the descriptions in this Information Memorandum are inconsistent with the
Plan, the provisions of the Plan are legally controlling.
 
Capitalized terms used in this Information Memorandum have special meanings
which are important to your understanding of this document. Most definitions (or
appropriate cross-references) are collected in the section captioned
“Definitions of Terms” beginning at page 2.
 
The delivery of this Information Memorandum does not imply that the information
contained in it is correct as of any time later than the date above.
 


 



--------------------------------------------------------------------------------





DEFINITIONS OF TERMS


 
The following terms are important to understanding this Information Memorandum:
 
Acceleration Date. An Acceleration Date occurs when any of the following
happens: (i) ownership by persons or groups of more than 30% of the Company’s
then outstanding voting securities; (ii) certain substantial changes in the
composition of the Company’s Board of Directors; and (iii) stockholder approval
of certain plans of merger, consolidation, liquidation, or dissolution, or of
the sale or disposition of substantially all of the Company’s assets.
 
Annual Meeting. Annual Meeting of Stockholders of the Company.
 
Annual Awards. This term is defined below in “The Plan - General Information.”
 
Awards. Shares of Restricted Stock or Restricted Stock Units.
 
Board. The Company’s Board of Directors.
 
Board Appointment Award. This term is defined below in “The Plan - General
Information.”
 
Code. The U.S. Internal Revenue Code of 1986 as in effect from time to time.
 
Committee. The committee of directors of the Company which administers the Plan.
See “The Plan—Administration” below beginning at page 3.
 
Company. Anheuser-Busch Companies, Inc.
 
Disability/Disabled. A “Disability” is the condition of being “Disabled” within
the meaning of Section 422(c)(6) of the Code.
 
Exchange Act. The Securities Exchange Act of 1934 as in effect from time to
time.
 
Fair Market Value. In general, the average of the highest and lowest selling
prices per share of Stock reported on the New York Stock Exchange Composite Tape
for any date.
 
IRS. Internal Revenue Service.
 
Non-Employee Director. An active or advisory director of the Company who is not
an employee of the Company or its subsidiaries.
 
Plan. The Company’s 2006 Restricted Stock Plan for Non-Employee Directors.
 
Restricted Stock. Stock issued to a Non-Employee Director which is
nontransferable and is subject to forfeiture upon the failure of the shares to
Vest under the terms of the Plan.
 
Restricted Stock Unit. The right to receive a lump sum cash payment in an amount
equal to the Fair Market Value of one share of Stock upon Vesting. The right is
nontransferable and is subject to forfeiture upon the failure of the Units to
Vest as set forth under the Plan.
 
SEC. Securities and Exchange Commission.
 
Securities Act. The Securities Act of 1933 as in effect from time to time.
 
Stock. Shares of the Company’s common stock, par value $1.00 per share.
 
Vest. Awards Vest when they become non-forfeitable and freely transferable.
 
THE PLAN
 
General Information
 
The Plan provides for the automatic, annual award of 500 shares of Restricted
Stock on the date of the Annual Meeting to each Non-Employee Director then in
office who is first elected or is re-elected by the stockholders of the Company
at, or who continues in office after, any Annual Meeting. Also, the Board may
make a discretionary award (not to exceed 500 Shares of Restricted Stock) to any
person who first becomes a Non-Employee Director by Board appointment between
Annual Meetings or who is first appointed an advisory director by the Board,
effective on the date of appointment. Non-Employee Directors who are not
employees of the Company or its subsidiaries, are the only individuals who are
eligible to receive Awards.
 
Restricted Stock will not be awarded to a Non-Employee Director who, on the
effective date of an Award, is not a stockholder and is not permitted
 


2

--------------------------------------------------------------------------------




to be a stockholder in accordance with the Company’s Bylaws. Instead (and only
in such circumstances), 500 Restricted Stock Units will be automatically awarded
to such directors who are first elected and subsequently reelected at an Annual
Meeting and up to 500 Restricted Stock Units may be awarded to such directors
who first are appointed as directors by the Board between Annual Meetings and to
persons who are first appointed by the Board as advisory directors.
 
Awards made automatically at Annual Meetings are referred to as “Annual Awards.”
Awards made at the discretion of the Board to persons appointed by the Board as
Non-Employee Directors (including advisory directors) between Annual Meetings
are referred to as “Board Appointment Awards.”
 
The purpose of the Plan is to attract and retain highly-qualified individuals
who are not current employees of the Company or any of its subsidiaries to serve
on the Company’s Board of Directors or as advisory directors. The award of
Restricted Stock (or Restricted Stock Units if required as discussed herein), is
intended to align the financial interests of the Non-Employee Directors with
those of the Company’s stockholders.
 
The Plan has no expiration date. The Board has reserved the right to amend or
terminate the Plan at any time; however, your outstanding Awards cannot be
amended unilaterally by the Board. Certain substantive changes to the Plan, such
as increasing the number of shares of Stock subject to Awards, or changing the
numerical award limits, for example, would require the approval of the Company’s
stockholders under the rules of the New York Stock Exchange.
 
The Plan is not subject to the provisions of the Employee Retirement Income
Security Act of 1974 (commonly known as ERISA), and is not a qualified pension,
profit-sharing, or stock bonus plan under Section 401(a) of the Code.
 
Administration
 
The Plan is administered by the Compensation Committee of the Board. The members
of the Compensation Committee are selected by the Board. The Compensation
Committee members have no formal term of office, and the Board may remove
members and fill vacancies on that committee. The current members of the
Compensation Committee are: Vernon R. Loucks (Chairman), James J. Forese, Vilma
S. Martinez, and William Porter Payne. The membership of the Compensation
Committee is reported each year in the Company’s proxy statement.
 
The Company’s Corporate Secretary will maintain records showing the number of
outstanding shares of Restricted Stock and Restricted Stock Units awarded to
each Non-Employee Director along with the award dates, vesting status with
respect to each Annual Award and Board Appointment Award and any other data the
Corporate Secretary deems significant. Any questions about the Plan, the Awards
or requests for additional copies of the Plan or this Information Memorandum
should be directed to JoBeth G. Brown, Vice President and Secretary,
Anheuser-Busch Companies, Inc., One Busch Place, St. Louis, Missouri 63118
(314-577-3314).
 
Numerical Award Limits
 
At present 100,000 shares of Stock are reserved and set aside in the Company’s
treasury for issuance pursuant to Awards of Restricted Stock under the Plan. The
overall limit, as well as the 500 Restricted Stock/Restricted Stock Unit per
person Annual Award rate are subject to adjustment to reflect stock splits,
stock dividends or similar events.
 
Terms of Restricted Stock and Restricted Stock Units
 
Restricted Stock and Restricted Stock Units are governed by the Plan. When you
accept Restricted Stock (or Restricted Stock Units if applicable) you accept
them subject to the terms and conditions set out in the Plan.
 
Restricted Stock
 
As a recipient of Restricted Stock, you will be subject to the following rights
and restrictions:
 

 
·
You will be a stockholder of record with respect to all Restricted Stock awarded
to you under the Plan.

 

 
°
You will have the right to vote such Stock at any meeting of the stockholders of
the Company.

 


3

--------------------------------------------------------------------------------





 
°
You will have the right to receive all dividends declared and paid with respect
to such Stock.

 

 
·
You may not sell, transfer, assign, pledge or otherwise alienate or hypothecate
any Restricted Stock unless and until the Restricted Stock Vests. See “Vesting
of Awards” below. After the Restricted Stock Vests (i.e. the restrictions lapse)
you will own the Stock without risk of forfeiture and the transfer will be
restricted only to the extent required by the federal securities laws. See
“Reporting Requirements and Restrictions on Sales and Purchases” on page 6 and
“Additional Restrictions on Sales” on page 7.

 
 
The Company will deliver to you a Notice of Award with respect to each Award
made to you. Each Notice of Award will set forth the number of shares of
Restricted Stock or Restricted Stock Units (if applicable) awarded and the
Vesting dates. The Notice of Award will indicate that the Restricted Stock is
awarded to you in “book entry” form so you will not receive a certificate
representing the Restricted Stock awarded to you.
 

 
·
By signing the Notice of Award:

 

 
°
you appoint Mellon Investor Services, LLC as your agent for:

 
→ receiving the Restricted Stock Awarded to you; and
 
→ holding the Restricted Stock in book entry form.
 

 
°
you acknowledge and agree that transfer of the Restricted Stock to Mellon
Investor Services, LLC constitutes the legal equivalent of delivery to you; and

 

 
°
You empower Mellon Investor Services, LLC to take any action to retransfer any
Restricted Stock that is forfeited under the terms of the Plan. See “Effect if
You Cease to be a Non-Employee Director - Forfeiture” on page 5.

 
Restricted Stock Units
 
If you are awarded Restricted Stock Units in lieu of Restricted Stock (for the
reasons described elsewhere in this Information Memorandum), you will not be a
stockholder of the Company with respect to the Restricted Stock Units awarded to
you.
 

 
·
Accordingly, you will not have the right to vote or receive dividends on the
Restricted Stock Units awarded to you.

 

 
·
You will have the right to receive payment in lieu of a dividend in an amount
equal to the dividend on one share of Stock for each Restricted Stock Unit at
such times as dividends are paid on Stock.

 

 
·
You may not sell, transfer, assign, pledge or otherwise alienate or hypothecate
any Restricted Stock Units.

 
See “Vesting of Awards” below.
 
Vesting of Awards
 
Restricted Stock
 

 
·
When shares of Restricted Stock “Vest,” the restrictions lapse - i.e., they
become non-forfeitable and freely transferable Stock, subject only to
restrictions under federal securities laws.

 

 
·
The restrictions on Restricted Stock awarded at an Annual Meeting lapse in three
equal installments on the dates of the first three Annual Meetings following the
Annual Meeting at which the Restricted Stock was awarded.

 

 
·
The restrictions on Restricted Stock awarded as Board Appointment Awards lapse
in three equal installments on the first three anniversaries of the date of the
Award.

 
Restricted Stock Units
 

 
·
When Restricted Stock Units Vest, they entitle you to receive a lump sum cash
payment in an amount equal to the Fair Market Value of a like number of shares
of Stock on the date they Vest.

 


4

--------------------------------------------------------------------------------





 
·
Restricted Stock Units awarded at an Annual Meeting Vest in three equal
installments on the dates of the first three Annual Meetings following the
Annual Meeting at which the Restricted Stock Units were awarded.

 

 
·
The restrictions on Restricted Stock Units awarded as Board Appointment Awards
lapse in three equal installments on the first three anniversaries of the date
of the Award.

 
In order for the shares of Restricted Stock or Restricted Stock Units awarded to
you to Vest incrementally as set forth above, you must remain an active or
advisory director:
 

 
·
Immediately following the Annual Meeting in the year in which the portion of the
Award eligible for Vesting occurs with respect to Annual Awards; and

 

 
·
On each anniversary of the date of the Award in the year in which the portion of
the Award eligible for Vesting occurs, with respect to Board Appointment Awards.

 
However, Vesting of the Restricted Stock or Restricted Stock Units may be
accelerated in the following circumstances:
 

 
·
In the event of your death or Disability while serving as an active or advisory
director.

 

 
·
The occurrence of an Acceleration Date.

 
Effect if You Cease to Be a Non-Employee Director - Forfeiture
 

 
·
If you cease to be an active or advisory director prior to any Award becoming
fully Vested, you will forfeit all such shares of Restricted Stock and
Restricted Stock Units which are not then Vested.

 
°     The forfeited Stock automatically reverts to the Company as of the date of
forfeiture.
 
°     You will no longer have any rights as a stockholder with respect to the
forfeited Stock.
 

 
§
You will have no right to vote the forfeited Stock.

 

 
§
You will have no right to receive dividends on the Restricted Stock or payment
in lieu of dividends on Restricted Stock Units.


 
FEDERAL INCOME TAX CONSEQUENCES
 
General


The following is merely a summary of some of the principal tax factors
applicable to Restricted Shares and Restricted Stock Units. All discussions of
federal income tax consequences contained in this summary are based on the law
in effect at the time of its preparation. Such laws may be changed before the
taxable events described in this summary actually occur. Because of the
complexity, possibility of change and importance of the federal income tax laws
applicable to the respective benefits offered, and because different
circumstances potentially could cause different tax results, you should consult
your own tax advisors to ascertain the income tax consequences to you of
Restricted Shares and Restricted Stock Units. If you are not a citizen of the
United States (or a resident alien), a review with your tax advisors is
particularly necessary.  The Company (and its subsidiaries and affiliates)
cannot guarantee that any particular tax treatment will apply or be available to
you.
 
Restricted Stock. You generally will not recognize income for federal income tax
purposes at the time Restricted Stock is awarded to you. An amount equal to the
fair market value of Restricted Stock at the time the restrictions lapse
generally is includible in your gross income as ordinary income for each year in
which the restrictions lapse. Gain or loss realized upon disposition of
Restricted Stock after the restrictions lapse will be taxed as capital gain or
loss. Your basis in the shares of
 


5

--------------------------------------------------------------------------------




Stock will equal the amount includible in your gross income when the
restrictions lapse.
 
You may elect to include in your gross income the fair market value of the
Restricted Stock on the date of the Award, provided such an election is made
within thirty (30) days of that date by filing a written election statement with
the IRS and submitting a copy of the election statement to the Company. This
election is called a “Section 83(b) Election.”
 
If you receive dividends prior to the time restrictions lapse on Restricted
Stock for which you have not made a Section 83(b) Election, the dividends
received will be taxable to you as ordinary income, rather than as dividend
income.
 
The Company will be entitled to a federal income tax deduction equal to the
amount of ordinary income you recognize with respect to Restricted Stock.
 
Restricted Stock Units. You will not recognize income for federal income tax
purposes at the time Restricted Stock Units are awarded to you. An amount equal
to the amount of cash received at the time you receive payment, whether upon
vesting or as a dividend equivalent, will be ordinary income to you. The Company
will be entitled to a federal income tax deduction equal to the amount of income
you recognize with respect to Restricted Stock Units.
 
Parachute Payments
 
Payments of compensation to certain shareholders or highly compensated
individuals which are contingent on a change of ownership or effective control
of a corporation (a “Change In Control”) constitute “parachute payments” within
the meaning of Section 280G of the Code in their entirety if they exceed 300% of
the individual’s base amount, which is the individual’s average annual
compensation during a prescribed period, subject to certain exceptions not here
relevant. The result of classification of payments as parachute payments is (i)
to subject the recipient to a nondeductible excise tax equal to 20% of the
excess of the amount treated as parachute payments over 100% of the base amount
and (ii) to render such excess parachute payments nondeductible by the Company.
 
An event causing an Acceleration Date will cause the acceleration of the lapse
of restrictions on Restricted Stock and of the time of payment with respect to
Restricted Stock Units. Many of the events causing an Acceleration Date to occur
would constitute a Change In Control for purposes of the parachute payment
provisions. Acceleration upon a Change In Control will constitute a “payment”
contingent on a Change In Control, triggering the 20% excise tax and making the
payment non-deductible for the Company to the extent the payment is an excess
payment.
 
A fraction (as determined under IRS regulations) of the value of the Restricted
Stock or Restricted Stock Units which Vests upon a Change In Control would be
treated as contingent on the Change In Control. Restricted Stock or Restricted
Stock Units on which the restrictions have already lapsed on the date of a
Change In Control do not come within the parachute payment provisions.

 
REPORTING REQUIREMENTS AND
RESTRICTIONS ON SALES AND PURCHASES
 
General
 
The Exchange Act requires all directors of the Company to file reports with the
SEC of any changes in their beneficial ownership of Stock, including acquisition
of Restricted Stock and Restricted Stock Units under this Plan. Under the
Exchange Act, you generally are liable to the Company for so-called
“short-swing” profits resulting from any purchase and sale, or sale and
purchase, of Stock within any period of less than six months. If certain
requirements are met, an SEC rule provides an exemption from short-swing profit
liability for many actions involving Awards as discussed below.
 
Restricted Stock
 
SEC rules currently provide that Awards of Restricted Stock are treated as
exempt
 


 


6

--------------------------------------------------------------------------------




acquisitions. The lapsing of restrictions is a non-event. Forfeitures are
treated as exempt dispositions. A sale of Stock after the restrictions lapse,
however, would not be exempt from the short-swing profit liability provisions of
the Exchange Act and therefore could be matched against any non-exempt purchase
occurring six months before or after the sale.
 
Restricted Stock Units
 
The Award of Restricted Stock Units is an exempt acquisition and the lapsing of
restrictions or the Vesting of the units is also exempt from the short-swing
profit liability provisions of the Exchange Act. The forfeiture of Restricted
Stock Units is an exempt disposition.
 
ADDITIONAL RESTRICTIONS ON SALES


The Securities Act imposes certain restrictions on the sale of any securities of
the Company acquired by persons who are “affiliates” of the Company. Generally,
directors are considered affiliates of the Company. Thus, you will have to
register with the SEC any Stock acquired under this Plan which you intend to
sell after the restrictions have lapsed, unless an exemption from registration
is applicable. Ordinarily, an exemption will be available upon fulfillment of
the conditions of Rule 144 under the Securities Act which include filing a Form
144 with the SEC prior to the sale.
 
Certain other legal restrictions on the sale of Stock are imposed on you under
the Exchange Act. See “Reporting Requirements and Restrictions on Sales and
Purchases” on page 6.
 


 
7



 
 


 